R In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-21-00023-CV
                              __________________


 ROBIN ROUSE AND SABRINA ROUSE, INDIVIDUALLY AND AS THE
   PERSONAL REPRESENTATIVE OF THE ESTATE OF TERRILL
             SCATENA, Appellants/Cross-Appellees

                                        V.


 THOMAS CAMPBELL, CHRISTY W. KOLVA, ISABELLE CAMPBELL,
 AND ASHLEY GATES, FOSTER MANAGEMENT, LLC, AND FOSTER
 TIMBER, LTD, Appellees/Cross-Appellants; J.P. MORGAN CHASE, N.A.,
          AND NEIL CAMPBELL, Appellees/Cross-Appellees
__________________________________________________________________

                On Appeal from the 284th District Court
                     Montgomery County, Texas
                   Trial Cause No. 18-12-15871-CV
__________________________________________________________________

                                     ORDER

      Robin Rouse and Sabrina Rouse, Individually and as the Personal

Representative of the Estate of Terrill Scatena, Appellants/Cross-Appellees,

(“Scatena-Rouse”) filed a motion for review of the trial court’s September 20, 2021,

supersedeas order, which set the amount of security required to stay execution on

                                         1
the judgment at $3,186,522.55 and limited the duration of a supersedeas bond to

thirty days or less. See Tex. R. App. P. 24.4(a). The motion is opposed by

Appellees/Cross-Appellants Thomas Campbell, Christy W. Kolva, Isabelle

Campbell, Ashley Gates, Foster Management, LLC, and Foster Timber, Ltd

(“Campbell-Kolva”).     Appellee/Cross-Appellee      J.P.   Morgan    Chase,    N.A.

(“JPMorgan”) filed a counter-motion for review of the trial court’s order. On

September 28, 2021, we granted a temporary stay of “the sale of the property at issue

and any further enforcement of the final judgment” until this Court ruled on the

motion for review of the trial court’s supersedeas order.

      A party may supersede the judgment by filing with the trial court clerk a good

and sufficient bond. See Tex. R. App. P. 24.1(a)(1). The security must adequately

protect the judgment creditor against loss or damage that the appeal might cause. See

Tex. R. App. P. 24.2(a)(3). When the judgment is for money, the amount of the bond

may not exceed 25 million dollars. See Tex. R. App. P. 24.2(a)(1). When the

judgment is for recovery of real property, the amount of the bond must be at least

the value of the property interest’s rent or revenue. See Tex. R. App. P. 24.2(a)(2).

When the judgment is for something other than money or an interest in property, the

security ordered by the trial court must adequately protect the judgment creditor

against loss or damage that the appeal might cause. See Tex. R. App. P. 24.2(a)(3).




                                          2
      The purpose of supersedeas is to preserve the status quo of the matters in

litigation as they existed before the issuance of the judgment from which an appeal

is taken. WC 1st and Trinity, LP v. Roy F. and JoAnn Cole Mitte Found., No. 03-19-

00905-CV, 2020 WL 544748, at *1 (Tex. App.—Austin Feb. 3, 2020, order) (mem.

op.). “The supersedeas bond is part of the right of appeal and is only intended to

indemnify the judgment creditor from losses caused by delay of appeal.” Muniz v.

Vasquez, 797 S.W.2d 147, 150 (Tex. App.—Houston [14th Dist.] 1990, no writ).

We review a trial court’s ruling on the amount of a supersedeas bond for abuse of

discretion. Estate of Tillotson, No. 05-20-00258-CV, 2020 WL 5525114, at *2 (Tex.

App.–Dallas Sept. 15, 2020) (mem. op.).

      The final judgment confirmed an arbitration award, ordering the dissolution

of Foster Timber, Ltd, and Foster Management, LLC. The judgment decreed that

JPMorgan in its capacity as Trustee of the LFC46 Trust select a Liquidator for Foster

Timber, LLC. The trial court confirmed the arbitration award and dissolution. Part

of the award also decreed that several individual parties take nothing on their claims

against other individual parties. Based on the arbitration award, the trial court

ordered Neil Campbell and Scatena-Rouse to pay attorney’s fees to Thomas

Campbell and Christy Kolva.

      According to Scatena-Rouse, the purpose of their appeal of the final judgment

is to establish Sabrina Rouse is the proper Foster Timber liquidator, not the liquidator

                                           3
that JPMorgan appointed in the exercise of the power granted to it in the judgment.

In their motion for supersedeas review, Scatena-Rouse complains that the trial court

erred by cumulating figures that had been presented as alternative valuations and by

calculating the bond amount for a two-year period but drastically limiting the

duration of the suspension of the judgment. They argue the trial court incorrectly

estimated both operating costs and capital gains and ignored that the family members

actually own the company that owns one percent of the real property. They argue

this Court should stay any action by the liquidator during the appeal.

      JPMorgan argues it seeks a bond that protects the value of the partnership

assets because the management structure ended with the parties’ decision to dissolve

Foster Timber and Foster Management. If the trial court permits Scatena-Rouse to

supersede the judgment, JPMorgan argues the bond should be set at the maximum

permitted for a money judgment, which is $25 million.

      Campbell-Kolva argues the trial court miscalculated the value of the company

but complains the trial court’s calculations fail to consider that the property might

lose value during the appeal. Campbell-Kolva claims the risk of loss of value is

substantial given the approximate $130 million value of the property subject to

liquidation.

      To the extent that one or more of the parties argue that only part of the

judgment has been appealed, we disagree. Scatena-Rouse appealed from the entire

                                         4
judgment. Perfecting an appeal from a final judgment invokes the appellate court’s

jurisdiction over all parties to the judgment. See Tex. R. App. P. 25.1(b). Although

a party may bring a limited appeal, that did not happen here. See generally Tex. R.

App. P. 34.6(c). Generally, an appellate court cannot reverse a trial court’s judgment

based upon unassigned error. See Vawter v. Garvey, 786 S.W.2d 263, 264 (Tex.

1990). But the notice of appeal, when it is from a final judgment, affects all matters

resolved in the trial court. See Webb v. Jorns, 488 S.W.2d 407, 409 (Tex. 1972). For

instance, in appeals we treat the statement of an issue “as covering every subsidiary

question that is fairly included.” Tex. R. App. P. 38.1(f).

      The supersedeas suspends the entire judgment even though Rule 24 neither

requires the entire judgment to be superseded nor expressly permits a party to

supersede less than the entire judgment. See generally Tex. R. App. P. 24. Rule 24

also does not describe what happens when a judgment is for more than one type of

recovery. In re L&S Pro-Line, LLC, No. 09-21-00174-CV, 2021 WL 4312981, at *3

(Tex. App.—Beaumont Sept. 23, 2021, orig. proceeding) (mem. op.). As noted in

one of the responses filed here, there may be some circumstances which allow an

appellant to limit their Rule 24 motion for review to only a portion of a judgment.

For example, there is authority supporting limiting a supersedeas to the injunctive

portion of a judgment, when other circumstances may warrant such limitation. See

Premier Pools Mgmt. Corp. v. Premiere Pools, Inc., No. 05-14-01388-CV, 2015

                                          5
WL 465168, at *1 n.1 (Tex. App.—Dallas Feb. 4, 2015) (mem. op.). In Premier

Pools, however, the appellant informed the appellate court that the appellant

intended to supersede the money judgment at a later date by filing a net worth

affidavit. See id. While it appears Scatena-Rouse has not challenged the plaintiffs’

attorney fee award in their opening brief, Rule 24 does not require a party to

supersede awards for attorney’s fees. See In re Nalle Plastics Family Ltd. P’ship,

406 S.W.3d 168, 173 (Tex. 2013) (orig. proceeding).

      Scatena-Rouse argues the trial court should have set the amount of the bond

based solely on the carrying costs of the assets, an amount they suggested in the trial

court equals approximately $1.79 million over two years. See Devine v. Devine, No.

07-15-00126-CV, 2015 WL 5228254, at *2, *4 (Tex. App.—Amarillo Sept. 2, 2015,

order). The trial court, however, fixed the bond at $3,186,522.55. While we do not

necessarily agree with the trial court’s math or the approach it used in calculating

the bond, after careful review of the record and briefs, and after considering the

applicable rules and the caselaw, we cannot say the bond the trial court set is either

so high or so low that it amounts to an abuse of discretion on the record before us

here. Even though the trial court did not abuse its discretion by setting a bond of

$3,186,522.55, it did abuse its discretion by placing a 30-day limit on the execution

of the judgment. That alternative is not among those authorized by Rule 24.

Additionally, to the extent the assets might be sold in a liquidation sale at a lesser

                                          6
value by reason of the delays involved in the appeal, as Campbell-Kolva argues, the

appellees have the right to invoke the trial court’s continuing jurisdiction to modify

the bond and argue the bond should be increased if that contingency is something

that actually occurs. See Tex. R. App. P. 24.3(a)(2).

      Accordingly, we affirm the trial court’s order setting the bond at

$3,186,522.55. But we modify the order by removing the 30-day limitation on

suspension of the execution on the judgment. If Scatena-Rouse files a supersedeas

bond in the amount of $3,186,522.55, the trial court’s judgment shall be superseded

until our mandate issues. Enforcement of the Final Judgment shall be suspended for

20 days from the date of this Order. See Tex. R. App. P. 24.4(e).

      ORDERED ENTERED November 24, 2021.

                                                           PER CURIAM

Before Golemon, C.J., Horton and Johnson, JJ.




                                          7